Citation Nr: 1023906	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
anxiety disorder, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1951 to 
September 1954, and from September 1957 to November 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The Veteran's PTSD stems from his verified combat 
experiences during the Korean War.

2.  The Veteran's service-connected anxiety disorder does not 
result in occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
judgment, or thinking.


CONCLUSIONS OF LAW

1.  Service connection for PTSD is warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2009).

2.  The criteria for a rating greater than 50 percent for 
service-connected anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.7, 4.130, Diagnostic Codes 9400, 9411 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128 (1997).

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-141.

Where a veteran alleges non-combat stressors, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen, 10 Vet. App. at 
142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Veteran is service-connected for an anxiety disorder.  He 
seeks service connection for PTSD, which is also an anxiety 
disorder.  See 38 C.F.R. § 4.130, DC's 9400 and 9411.  The 
most recent July 2008 VA Compensation and Pension (C&P) 
examination report, conducted by a doctor of psychiatry based 
upon an extensive review of the claims folder, found that the 
Veteran manifested PTSD which was separate and distinct from 
the prior diagnosis of generalized anxiety disorder.  

Based upon the July 2008 VA C&P examination report, the Board 
finds that the Veteran holds a diagnosis of PTSD which 
conforms to the DSM-IV criteria.  38 C.F.R. § 4.125(a).  
Thus, the issue presented on appeal concerns whether the 
Veteran was exposed to a traumatic event during service 
productive of his currently diagnosed PTSD.  

The July 2008 VA C&P examination report reflects the 
Veteran's allegations of serving aboard the USS BREMERTON 
during the Korean War, wherein he fired weapons on the 
mainland and Wonsan Harbor, came under enemy attack by 
Russian aircraft, and was also assaulted by land.  The 
Veteran specifically mentioned an incident on July 27, 1953 
wherein the USS BREMERTON fired upon the enemy after the 
armistice was officially assigned.  The July 2008 VA C&P 
examiner indicated that the Veteran's PTSD was "most likely 
caused by or a result of his war experiences in Korea."

In support of his claim, the Veteran has submitted pictures 
from the USS BREMERTON Cruise Book of 1953 which includes 
pictures purporting to show enemy weapons fire damage to the 
USS BREMERTON.  The Veteran has also submitted copies of USS 
BREMERTON action reports indicating that this vessel 
performed military strikes, and received enemy fire, in and 
around Wonsan Harbor in May 1953.

Service personnel records (SPRs) show that the Veteran was 
not stationed aboard the USS BREMERTON in May 1953.  Rather, 
he was assigned to Sub Group One, Columbia Group of the 
Pacific Reserve Fleet stationed in Astoria, Oregon.  

The Veteran's SPRs do confirm that that the Veteran served 
aboard the USS BREMERTON in July 1953.  The available records 
only document the Veteran as having a military occupational 
specialty (MOS) as a seaman (SN).  The SPRs reflect that, on 
July 21, 1953, the USS BREMERTON "[r]eentered" the Korean 
Combat Zone, and provided Bombline Support from July 21-27.  
A Gun Strike was performed on July 27, 1953, which is the 
same day hostilities ceased due to an armistice agreement.

The Board has conducted some additional research in this case 
through historical information maintained by the Naval 
Historical Center.  The Board notes that the USS BREMERTON 
performed combat duties in the Korean War Zone in May 1953 
and received enemy fire, confirming the information provided 
by the Veteran.  However, as noted above, the Veteran's SPRs 
document that the Veteran was not stationed on the USS 
BREMERTON at that time. 

For the time period from July 21-27, 1953, the historical 
information does not reflect that the USS BREMERTON was 
subject to enemy fire from either the mainland or the air, 
although other U.S. military ships in the vicinity did 
receive some enemy fire.  This information reflects that 
enemy aircraft were spotted, but that no combat contact was 
made.  On the final day of the Korean War, the USS BREMERTON 
conducted operations as part of Task Force 77 which involved 
a major effort in attacking transportation facilities with 
airfields as a second priority, resulting in damage to 23 
railroad cars, 11 railroad bridges, a railroad tunnel, 69 
buildings, 100 yards of trench, 9 highway bridges, 40 rail 
cuts, 3 highway cuts, and the cratering of 5 airfields.  The 
armistice was signed at 10:00 hours, and hostilities ceased 
at 22:00 hours.

Overall, the historical information of record reflects that 
the USS BREMERTON came under enemy fire while stationed in 
the Korean Combat Zone in May 1953, but did not come under 
enemy fire in July 1953.  As such, the information provided 
by the Veteran from the 1953 USS BREMERTON Cruise Book and 
action reports does not support this claim, as they reflect 
incidents which occurred prior to the Veteran being assigned 
to the USS BREMERTON. 

The record does corroborate that the USS BREMERTON conducted 
enemy firing exercises upon the Korean mainland in July 1953.  
During VA C&P examinations in February 1989 and March 1990, 
the Veteran alleged that he served as a "gunner's mate" 
which is not reflected in is official MOS.  Nonetheless, the 
Veteran was undoubtedly present in this combat environment.

The Court has noted that attacking an enemy without actual 
threat of physical harm may be still be considered combat 
service, depending upon the facts of the case at hand.  
Sizemore v. Principi, 18 Vet. App. 264 (2004).  See generally 
VAOPGCPREC 12-99.

The record in this case is clear that personnel of the USS 
BREMERTON were engaged in attacking the enemy from July 21-
27, 1953.  The Veteran was present on this vessel at this 
time, but the extent of his personal participation cannot be 
determined with any accuracy.  The Veteran's statements 
alleging his presence for events which occurred in May 1953 
clearly calls into question the reliability and credibility 
of his assertions.  Nonetheless, the USS BREMERTON's 
involvement in combat operations on the last day of the 
Korean War appears to have been extensive resulting in 
significant damage to the enemy.  Additionally, the Veteran 
first reported performing gunner mate duties in 1989 which is 
many years before filing this claim.  The July 2008 VA C&P 
examiner indicated that the Veteran recollects this event as 
one of his primary PTSD stressors.

Accordingly, the Board resolves reasonable doubt in favor of 
the Veteran by finding that the Veteran was, in fact, exposed 
to combat events while serving aboard the USS BREMERTON in 
July 1953.  Pentecost, 16 Vet. App. 124 (2002); Sizemore, 18 
Vet. App. 264 (2004).  The claim of service connection for 
PTSD, therefore, is granted.

Increased rating for service-connected anxiety disorder

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
Veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The RO has evaluated the Veteran's service-connected 
generalized anxiety disorder as 50 percent disabling under DC 
9400.  See 38 C.F.R. § 4.130.  PTSD, which is evaluated under 
DC 9411, is also an anxiety disorder evaluated under the same 
criteria as a generalized anxiety disorder.  Id.  This fact 
has been noted by the Veteran's representative in arguments 
before the Board.

As a practical matter, although the RO has denied service 
connection for PTSD, the RO has adjudicated this case based 
upon consideration of all of the Veteran's manifested anxiety 
symptoms.  See Mittleider v. West, 11 Vet. App. 181 (1998) 
(finding that when it is not possible to separate the effects 
of the service-connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102, which requires that 
reasonable doubt on any issue be resolved in the veteran's 
favor, clearly dictates that such signs and symptoms be 
attributed to the service-connected condition).  Thus, the 
Board finds that no prejudice accrues to the Veteran in 
adjudicating the proper evaluation for his service-connected 
anxiety disorder at this time.  The Veteran may not receive 
two disability evaluations for the same disability. 

The currently assigned 50 percent rating contemplates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating 
Schedule that addresses service-connected psychiatric 
disabilities is based upon the DSM-IV.  38 C.F.R. § 4.130.  
DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100 percent, 
representing the psychological, social, and occupational 
functioning of an individual on a hypothetical continuum of 
mental health-illness.  Higher scores correspond to better 
functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are 
assigned when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there 
are serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting), or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there 
is some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family and is unable 
to work).

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a).  In addition, the 
evaluation must be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  The use of 
descriptive terminology by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§§ 4.2, 4.6.

Applying the criteria to the facts of this case, the Board 
finds that the criteria for a rating greater than 50 percent 
for the Veteran's service-connected anxiety disorder/PTSD 
have not been met for any time during the appeal period.  In 
this respect, the credible lay and medical evidence 
establishes that the Veteran's service-connected anxiety 
disorder does not result in occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, or thinking.

Historically, the Veteran was medically discharged from 
service based upon a diagnosis of moderately severe chronic 
depressive reaction with anxiety.  Post-service, the record 
contained varying assessments as to the Veteran's proper 
diagnosis such as mixed-type psychoneurosis, major depressive 
disorder, generalized anxiety disorder, dysthymic disorder, 
and panic disorder.  There were also varying assessments 
regarding the overall severity of this disorder, ranging from 
mild to severe in degree.

The Veteran's own statements regarding the severity of his 
anxiety disorder were unreliable.  For instance, the Veteran 
claimed to be totally disabled during a July 1986 C&P 
examination while an extensive private psychiatric evaluation 
in October 1986 showed that the Veteran had a long history of 
earning substantial income as a car salesman.  Nonetheless, 
medical evidence indicated that the Veteran's anxiety was 
exacerbated when under stress and required a change in 
vocation.

A March 1990 VA C&P examination noted that the Veteran's 
generalized anxiety disorder was interfering with his ability 
to hold a job for any length of time.  The Veteran was 
awarded disability benefits from the Social Security 
Administration effective June 1990, but the basis for this 
award is unclear.  These records are no longer available.

The Veteran filed his claim for an increased rating in 
February 2005.  In pertinent part, a December 2004 private 
clinical record reflected diagnoses of PTSD and anxiety.  The 
Veteran was described as having difficulty coping with his 
symptoms without medication.

On VA C&P examination in March 2005, the Veteran described 
several major medical problems such as a left knee 
replacement, prostate cancer, heart disease, oxygen dependent 
chronic obstructive pulmonary disease (COPD), sleep apnea 
requiring the use of a continuous positive airway pressure 
(CPAP) machine, and diabetes mellitus type II.  He also had 
hypertension, osteoarthritis, allergic rhinitis and status 
post cataract surgery.  The Veteran indicated that his 
psychiatric symptoms had worsened over the last 7 years, due 
to these increased medical problems and his quitting of 
smoking.  His sleep disruption has been worsened by his sleep 
apnea, and he had become more socially isolated after being 
treated for skin cancer.  The examiner indicated that it was 
not surprising the Veteran described more anxiousness and 
panic given his significant breathing problems.  

In this regard, it is important for the Veteran to understand 
that psychiatric problems associated with increases in his 
nonservice connected medical problems only provides factual 
evidence against this claim, indicating that the Veteran's 
problem is not due to service, but the result of his 
nonservice connected medical problems.  The post-service 
medical records are found to provide highly probative 
evidence against this claim, indicating the severity of 
nonservice connected problems.

Overall, the Veteran described a very, very poor sleep 
pattern which, in addition to his breathing problems, was 
disrupted due to repetitive nightmares of combat with 
frequent awakening every several hours.  He described 
awakening with hand shaking.  The Veteran had a very 
supporting wife of many years, and had good relationships 
with his spouse and their children.  He had a prior history 
of failed marriages.  The Veteran described having relatively 
few friends, being somewhat withdrawn and avoidant.  He felt 
as if people were watching him or talking about him.  He had 
not worked since the early 1990's.  

On mental status examination, the Veteran presented as 
appropriate being casually dressed.  He was somewhat anxious 
about the interview which the examiner felt was appropriate.  
The Veteran did not demonstrate a frank impairment of thought 
process or communication.  However, he did report feelings of 
paranoia.  The Veteran did not exhibit any significant 
inappropriate behavior.  He was helpful and cooperative 
responding to all questions.  The examiner indicated that the 
Veteran did not appear to exaggerate his symptoms, although 
he wanted to make clear what symptoms he did have.  The 
Veteran denied symptoms that would make him appear more ill.  
He denied suicidal or homicidal thoughts, ideation, plans or 
intent.  The Veteran did neglect his personal hygiene from 
anywhere from 3 to 5 days before his wife got after him.  The 
Veteran described being deterred from personal hygiene due to 
physical difficulty.  The Veteran denied memory problems, but 
did exhibit some minor difficulty with some tasks requested 
during the interview.

The Veteran reported that his wife handled all of the 
financial matters for the last 6 to 7 years.  The Veteran had 
full trust in his wife, and reported minor difficulties 
handling financial affairs before his wife took them over.  
In this respect, the Veteran would become anxious when he did 
not have enough money to pay due bills.  As far as obsessive 
compulsive behaviors, the Veteran reported washing his hands 
frequently.  The Veteran's rate and flow of speech was 
normal.  There were no irrelevant, illogical, or obscure 
speech patterns.  He described panic attacks resulting in 
emergency room visitations with a pulse of 200 that did not 
result in any diagnosis.  The Veteran reported that, at times 
when anxious, his pulse increased rapidly.  His depression 
remained, but had improved with medications.  The Veteran 
denied problems with impulse control. 

The examiner diagnosed PTSD, otherwise known as general 
anxiety disorder neurosis.  The examiner assigned a current 
GAF score of 50 with a GAF score possibly as low as 45 in the 
last year.  The Veteran was deemed borderline with regard to 
competency to manage his funds.

A March 2005 letter from the Veteran's private physician 
indicated that the Veteran's PTSD and anxiety were poorly 
controlled with medications.

A statement from the Veteran's spouse of 28 years, received 
in April 2005, described the Veteran's long time history of 
an inability to handle stress exacerbated by multiple medical 
conditions.  She described the Veteran as sad and depressed, 
and affected by wartime combat events.  The Veteran was 
further described as a wonderful loving husband and father. 

A statement from the Veteran's friend, also received in April 
2005, described the Veteran as withdrawing from social 
engagements and expressing concern over his current state of 
physical and/or mental health.

Private medical records in July 2005 describe the Veteran's 
anxiety and PTSD as not appearing to be under good control, 
causing elevation of blood pressures.

The Veteran's VA clinical records reflect diagnoses of PTSD 
and generalized anxiety disorder (GAD) treated with 
medications.  The Veteran described a "good mood" when 
taking Effexor.  He experienced some shakiness when taking 
Venlafaxine.  He was also taking Ambien for insomnia. 

The Veteran underwent additional VA C&P PTSD examination in 
July 2008 based upon an extensive review of the claims 
folder.  The Veteran's primary complaint was sleep 
interference, averaging about 4 to 6 hours per night with 
early awakening due to bad dreams.  On awakening, the Veteran 
had symptoms of adrenaline flow with heart racing and intense 
sweat.  He attempted to watch television to calm himself 
down.  The Veteran denied rituals such as checking his home 
or perimeter for safety.  He denied concentration problems 
such as reading the newspaper, watching the television or 
engaging in conversation.  The Veteran did admit to anger 
problems as demonstrated by verbal altercations, reporting 
that he chased most people away due to easy upset and 
yelling.  He estimated that he currently engaged in arguments 
2 to 3 times per week directed towards his wife or through 
his wife if mad at someone else.  The Veteran described that 
people did not wake him up as he came up swinging.  He 
reported exaggerated startle response to loud noises.  

The Veteran further described disturbing dreams of attacking 
civilians that occurred 1 to 2 times per week, and having 
distressing war recollections when watching television war 
programs.  When anxious, the Veteran would develop shakiness 
and dry mouth.  However, the Veteran did not convey that he 
experienced a generalized and pervasive feeling of anxiety 
where he had excessive, uncontrollable and irrational worries 
over everyday experiences.  His anxiety was centered around 
war-related experiences.  The Veteran described not working 
since 1990 due to an inability to be at any place for a 
length of time without getting nervous.  With respect to 
activities of daily living, the Veteran generally performed 
outside chores and then watched television for the remainder 
of the day.  His spouse primarily prepared all meals and paid 
the bills.  The Veteran performed occasional errands for his 
spouse.  The Veteran described being able to independently 
dress, feed, bathe and attend to the wants of nature.

On mental status examination, the Veteran was alert and fully 
oriented.  He was dressed casually with appropriate grooming 
and hygiene.  Eye contact was good.  The Veteran was 
friendly, accommodating and eager to talk.  There was an 
extreme focus on him wanting to share various paperwork and 
documentation of really necessary events.  He spent much of 
the interview fiddling with these documents.  Thought process 
was goal-directed.  However, the Veteran was tangential and 
needed to be redirected throughout the interview.  He often 
provided endless and unnecessary details, which demonstrated 
a sense of anxiety.  The Veteran denied current suicidal or 
homicidal ideation.  There was no evidence of a psychotic 
disorder.  Judgment was fair.  Insight was minimal.  The 
overall mood was anxious with congruent affect.

The VA examiner diagnosed chronic PTSD and assigned a current 
GAF score of 56.  The examiner indicated that the Veteran 
previously had a separately diagnosed generalized anxiety 
disorder, but that he no longer met the criteria for such 
diagnosis.  It was noted that the Veteran's primary 
functional impairment had been personal relationships with a 
history of failed marriages and damaged friendships related 
to his anger.  It was noted that the Veteran's report of 
discontinuing working due to "getting nervous" may have 
been somewhat of an exaggeration.

Thereafter, a September 2008 VA clinical record described the 
Veteran's depression as stable.

On review of the lay and medical evidence of record, the 
Board notes that the Veteran's service-connected anxiety 
disorder is not manifested by many of the examples which 
support a higher 70 percent schedular rating.

The evidence tending to support a higher evaluation includes 
lay and medical evidence that the Veteran experiences 
disturbances in mood such as sadness, depression, easy anger 
and irritability.  Additionally, the lay information of the 
Veteran and his spouse credibly reflect that the Veteran has 
difficulty in adapting to stressful circumstances in any 
setting.  

The Veteran has manifested some tangential speech, but there 
is no lay or medical evidence that his speech is 
intermittently illogical, obscure, or irrelevant.

The Veteran describes frequent hand washing as an obsessive 
ritual, but does not describe any rituals which interfere 
with his routine activities.  He specifically denies engaging 
in rituals such as such as checking his home or perimeter for 
safety.

The Veteran describes episodes of panic attacks with physical 
manifestations, and the Veteran reports no longer taking care 
of finances due to anxiety symptoms.  However, the Veteran 
does not describe near-continuous panic or depression 
affecting his ability to function independently, 
appropriately and effectively.  Rather, the July 2008 VA 
examiner indicated that the Veteran did not convey a 
generalized and pervasive feeling of anxiety which interfered 
with everyday experiences.

The Veteran denies significant concentration or memory 
problems, but mental status examination did demonstrate 
"some minor difficulty" with completing tasks.

The Veteran undoubtedly experiences difficulty in maintaining 
effective relationship, given the past history of failed 
marriages and having few current friends.  However, the 
Veteran describes good relations with his wife and children 
which is corroborated by a statement from the Veteran's 
spouse.  Thus, the Veteran is not shown to have an inability 
to establish and maintain effective relationships.

The Veteran does experience significant sleep impairment, but 
the Board notes that this is an example supporting a 30 
percent rating.

The Veteran's representative has argued that the Veteran's 
psychiatric impairment interferes with his ability to 
maintain minimal personal hygiene.  This is based on the 
Veteran's March 2005 report of having to be reminded every 3 
to 5 days to maintain his hygiene.  However, at that time, 
the Veteran attributed this deficiency to physical rather 
than mental limitations.  At the July 2008 VA C&P 
examination, the Veteran indicated an ability to 
independently perform all activities of daily living.  
Additionally, at both examinations, the Veteran hygiene was 
observed to be appropriate.  Thus, the Board finds that the 
Veteran's service-connected psychiatric disability does not 
significantly interfere with his ability to maintain minimal 
personal hygiene.

The evidence clearly against this claim reflects that the 
Veteran's service-connected psychiatric disorder is not 
manifested by suicidal ideation, impaired impulse control, or 
spatial disorientation.  The Veteran has no significant 
impairment of judgment or thinking.  And, clearly, the 
Veteran does not manifest any examples supporting a 100 
percent evaluation such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As instructed in Mauerhan, VA's general rating formula for 
mental disorders are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.

The Board has also considered the medical opinions of record 
regarding the effects that the Veteran's service-connected 
anxiety disorder has upon his overall psychological, social, 
and occupational functioning, as expressed in GAF scores.  VA 
C&P examinations in 2005 and 2008 reflect GAF scores of 50 
and 56, which represent an overall impairment of 
psychological, social, and occupational functioning that is 
no more than moderate in degree.  These evaluations are 
entirely consistent with the current 50 percent rating 
assigned.

The Board acknowledges that the VA examiner in 2005 indicated 
that it was possible that the Veteran had a GAF score as low 
as 45 in the prior year.  However, that examiner noted that 
the claims folder was not available for review and that there 
were no GAF scores available for that period.  On review of 
the evidence in this case, the Board finds no lay or medical 
evidence of a significant worsening of psychiatric symptoms 
for any time during the appeal period.  This possible GAF 
score has been considered, but finds the GAF scores based 
upon actual current interview and examination reflect a more 
accurate depiction of the Veteran's overall functioning.

The record also reflects statements from private physicians 
that the Veteran's PTSD symptoms are not well controlled with 
medications, but the extent of that severity is not otherwise 
described.  The Veteran's response to VA examiner questions 
have supplemented the lack of information contained in the 
private medical records, and those statements have been taken 
into consideration in determining the overall severity of 
anxiety disorder symptoms.

The Veteran claims total occupational impairment due to his 
psychiatric disorder, but such assertions are not deemed 
reliable or credible.  For example, the Veteran similarly 
alleged total impairment in 1986 while the record reflects 
that the Veteran was earning a substantial livelihood at that 
time.  Overall, the Board places greater probative weight to 
the findings of the VA C&P examiners, who have greater 
expertise than the Veteran in evaluating the severity of 
disability attributable to service-connected anxiety 
disorder, as oppose to his nonservice connected problems.
 
In reviewing the lay and medical evidence in its totality, 
the Board finds that the Veteran's service-connected acquired 
psychiatric disorder does not result in occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, judgment, or thinking.  The Board has 
considered the approximating principles of 38 C.F.R. § 4.7, 
but the overall findings do not more nearly approximate the 
criteria for a 70 percent schedular rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In 
Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  The Court 
stated that the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his 
service-connected anxiety disorder has on his ability to work 
and perform the daily activities of living.  The Veteran 
primarily reports symptoms such as anxiety, panic attacks, 
nightmares, sleep impairment, paranoia, exaggerated startle 
response, etc. which are fully considered in the schedular 
criteria.  Higher schedular ratings are assignable, but the 
Veteran does not meet, or more nearly approximate, the 
criteria for higher ratings.  

The Board also notes prior complaints by the Veteran that his 
service-connected anxiety disorder caused him to change 
vocations with a loss of income as a result.  As explained in 
Thun, the actual wages earned by a particular veteran are not 
considered relevant in the calculation of the average 
impairment of earning capacity for a disability, and 
contemplate that veterans receiving benefits may experience a 
greater or lesser impairment of earning capacity than average 
for their disability.  The Thun Court indicated that 
extraschedular consideration cannot be used to undo the 
approximate nature of the rating system created by Congress.

Furthermore, the Board finds no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the service-connected disability at issue.  The RO 
specifically denied a claim of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) in January 2008.  The Veteran did not appeal that 
determination, and the issue therefore is not currently 
before the Board.  See generally Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  On this record, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Here, the Veteran initially raised a claim for an increased 
rating for service-connected anxiety disorder in February 
2005.  A pre-adjudicatory RO letter dated March 2005 advised 
the Veteran of the types of evidence and/or information 
deemed necessary to substantiate the claim as well as the 
relative duties upon himself and VA in developing the claim.  
This letter substantially complied with the generic type of 
notice pertinent to the increased rating claim at issue.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Thereafter, the Veteran's increased rating claim for service-
connected anxiety disorder was complicated by a change of 
diagnosis, and RO adjudication denying service connection for 
PTSD.  That claim has been fully resolved in the Veteran's 
favor, and no further notice or assistance is required on 
this aspect of the claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Board notes that this case has been advanced on the 
docket for an expedited Board adjudication.  To assist the 
Veteran, the Board conducted its own historical research to 
verify a PTSD stressor.  As this information was used solely 
for the Veteran's benefit, the Board finds that no prejudice 
accrues to the Veteran is reviewing this evidence without 
referral to the RO for initial adjudication.

As indicated above, the RO has adjudicated the anxiety 
disorder claim without delineating between symptoms of PTSD 
and the prior service-connected generalized anxiety disorder.  
The Veteran's representative argued that there was no 
practical way to distinguish the symptoms between these 
diagnoses.  The Board further finds that no prejudice accrues 
to the Veteran in deciding this case at this time as the PTSD 
award is part and parcel of the anxiety disorder increased 
rating claim on appeal.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his VA clinical records.  There are no outstanding 
requests to obtain any private medical records for which the 
Veteran has identified and authorized VA to obtain on his 
behalf.  The RO attempted to obtain records pertaining to the 
Veteran's award of disability benefits with the Social 
Security Administration 20 years previous, but the Social 
Security Administration indicates that such records are no 
longer available.

The Veteran was afforded VA C&P examinations in March 2005 
and July 2008.  These examination reports contain all 
findings necessary to decide the claims.  Since the last VA 
examinations performed in 2008, there is no lay or medical 
evidence suggesting an increased severity of symptoms to the 
extent that a higher rating may still be possible.  Thus, 
there is no duty to provide further medical examination on 
this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the reasons expressed above, the Board finds that no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of his 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).




ORDER

Service connection for PTSD is granted.

The claim of entitlement to a rating greater than 50 percent 
for service-connected anxiety disorder is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


